      Case 3:20-cv-00740 Document 77 Filed 08/20/21 Page 1 of 7 PageID #: 587




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION


 CHRISTOPHER FAIN,
 individually and on behalf of all others
 similarly situated, et al.,

                 Plaintiffs,

 v.                                                           CIVIL ACTION NO. 3:20-cv-00740
                                                                HON. ROBERT C. CHAMBERS
 WILLIAM CROUCH, et al.,

                 Defendants.



       PLAINTIFFS’ MOTION FOR ENTRY OF A PARTIAL ESI PROTOCOL,
  PROTECTIVE ORDER, DEPOSITION PROTOCOL ORDER, 502(D) CLAWBACK
        ORDER, AND ORDER REGARDING VIRTUAL DEPOSITIONS

        Plaintiffs, through counsel, move the Court for an order granting entry of a partial ESI

Protocol, Protective Order, Deposition Protocol Order, 502(d) Clawback Order, and Order

Regarding Virtual Depositions, attached hereto as Exhibits 1, 2, 3, 4, and 5, respectively. Plaintiffs

further move the Court to set a deadline of August 27, 2021, for the Parties to file a more fulsome,

agreed-upon ESI Protocol, or competing versions in the event they cannot agree. Plaintiffs move

unilaterally due to Defendants’ general unresponsiveness, despite the Parties’ August 13, 2021,

Stipulation in which they agreed to file the attached documents by August 20, 2021.

        In conjunction with this request, Plaintiffs note that their proposed Protective Order departs

slightly from the District’s form Order and, accordingly, Plaintiffs further move for entry of their

Protective Order as modified from the District’s form Order. The modification is minor, adding a

sentence about insurance requirements at the request of Defendants William Crouch, Cynthia

Beane, and West Virginia Department of Health and Human Resources, Bureau for Medical
    Case 3:20-cv-00740 Document 77 Filed 08/20/21 Page 2 of 7 PageID #: 588




Services, and a parallel sentence to similarly benefit Plaintiffs. The overall purpose and protections

of the form Order remain undisturbed and, thus, for good cause, the Court should enter the

Protective Order attached hereto as Exhibit 2.

        In support, Plaintiffs state the following:

        1.     On December 1, 2021, Plaintiffs mailed letters to Defendants regarding their duty

to preserve documents related to this litigation. The letters included an attachment, titled “Exhibit

A,” regarding the format of production Plaintiffs anticipated seeking for all ESI in this case. In

other words, Exhibit A is a partial ESI protocol as it governs only the format of production.

(Schladt Decl. ¶ 3.)

        2.     On June 21, 2021, the Parties held a meeting pursuant to Rule 26(f) of the Federal

Rules of Civil Procedure. At this meeting, the Parties discussed several documents related to the

Joint 26(f) Report they anticipated filing with the Court, including a format of production for ESI,

a Protective Order, a Deposition Protocol Order, a Clawback Order, and an ESI Protocol. Prior to

the June 21 meeting, Plaintiffs emailed Defendants another copy of Exhibit A for discussion. (Id.

¶ 4.)

        3.     On June 29, 2021, Plaintiffs emailed Defendants and attached an updated version

of the Parties’ Joint 26(f) Report for Defendants’ review. The proposed Report included a deadline

of August 13, 2021, for the Parties to file an agreed upon or positions on a Protective Order, an

ESI Protocol, and a format of production for ESI. (Id. ¶ 5.)

        4.     On July 6, 2021, Plaintiffs emailed Defendants and included proposed attachments

to the Parties’ Joint 26(f) Report for Defendants to review. The attachments included the Order

Setting Deposition Protocol, a Stipulation for Virtual Depositions, an Agreed Order Governing the




                                                      2
    Case 3:20-cv-00740 Document 77 Filed 08/20/21 Page 3 of 7 PageID #: 589




Inadvertent Disclosure of Documents or Other Material Under Rule 502(d), and a Protective Order.

(Id. ¶ 6.)

        5.     On July 7, 2021, Plaintiffs emailed discovery requests to Defendants, attaching

Exhibit A. Plaintiffs later served their discovery requests and Exhibit A by mail on July 20, 2021.

(Id. ¶ 7.)

        6.     On July 14, 2021, Plaintiffs emailed Defendants to ask their respective positions on

the attachments. (Id. ¶ 8.)

        7.     On July 16, 2021, Plaintiffs emailed Defendants about the Joint 26(f) Report draft

and its attachments. Plaintiffs included the attachments once again and requested that Defendants

respond with their edits as soon as possible. (Id. ¶ 9.)

        8.     On July 16, 2021, counsel for Defendant The Health Plan emailed Plaintiffs and

stated he aimed to get back to Plaintiffs on Monday. (Id. ¶ 10.)

        9.     On July 19, 2021, counsel for Defendants William Crouch, Cynthia Beane, and

West Virginia Department of Health and Human Resources, Bureau for Medical Services emailed

Plaintiffs and stated she would look at the documents attached and get back to Plaintiffs on

Wednesday or Thursday. (Id. ¶ 11.)

        10.    On July 27, 2021, Plaintiffs emailed Defendants and asked them for their positions

on the attachments. (Id. ¶ 12.)

        11.    On July 27, 2021, counsel for Defendant The Health Plan stated he was not ready

to comment on the ESI language/amendment. Counsel for Defendants William Crouch, Cynthia

Beane, and West Virginia Department of Health and Human Resources, Bureau for Medical

Services responded with edits to the proposed Protective Order. Defendant Ted Cheatham and




                                                  3
       Case 3:20-cv-00740 Document 77 Filed 08/20/21 Page 4 of 7 PageID #: 590




Defendant The Health Plan agreed to these edits on July 27 and July 28, 2021, respectively. (Id. ¶

13.)

         12.   On July 28, 2021, the Parties filed their Joint 26(f) Report. The Report included an

agreed-upon August 13 deadline for filing agreed upon or positions on a Protective Order, an ESI

Protocol, and a format of production for ESI. (Id. ¶ 14.)

         13.   On August 9, 2021, Plaintiffs emailed Defendants and requested edits to the

attached Deposition Protocol Order, Stipulation for Virtual Depositions, Clawback Order 502(d),

and Exhibit A. (Id. ¶ 15.)

         14.   On August 10, 2021, Plaintiffs accepted the edits to the Protective Order proposed

by Defendants William Crouch, Cynthia Beane, and West Virginia Department of Health and

Human Resources, Bureau for Medical Services. Plaintiffs then circulated new redlines to the

Protective Order to all Defendants. Plaintiffs asked for a prompt response to the additional redlines

to the Protective Order as well as the other attachments based on the quickly-approaching August

13 deadline. (Id. ¶ 16.)

         15.   On August 12, 2021, Plaintiffs emailed Defendants regarding the attachments and

proposed a stipulation to a brief extension to August 20 due to Defendants’ lack of communication.

All Defendants agreed to the Stipulation, and the Parties filed it on August 13, 2021. (Id. ¶ 17.)

         16.   On August 12, 2021, Defendants William Crouch, Cynthia Beane, and West

Virginia Department of Health and Human Resources, Bureau for Medical Services agreed to

Plaintiffs’ proposed Deposition Protocol Order, Stipulation for Virtual Depositions, and Clawback

Order 502(d). (Id. ¶ 18.)

         17.   On August 16, 2021, Plaintiffs circulated their proposed ESI Protocol to

Defendants. (Id. ¶ 19.)



                                                 4
    Case 3:20-cv-00740 Document 77 Filed 08/20/21 Page 5 of 7 PageID #: 591




       18.     On August 17, 2021, counsel for Defendants William Crouch, Cynthia Beane, and

West Virginia Department of Health and Human Resources, Bureau for Medical Services agreed

to Plaintiffs’ proposed Protective Order and stated that, assuming all other counsel approve, her

name may be attached to the Protective Order and e-filed. She further stated her clients were

agreeable to complying with Plaintiffs’ proposed format of production in Exhibit A, but that she

wanted to ensure the decision was unanimous. To that end, she reserved her right to withdraw

agreement if all counsel were unable to agree. She stated she was still reviewing Plaintiffs’

proposed ESI Protocol with her clients. (Id. ¶ 20.)

       19.     No other Defendants responded regarding Plaintiffs’ redlines to the proposed

Protective Order, Exhibit A, or other attachments. (Id. ¶ 21.)

       20.     In light of Plaintiffs’ numerous attempts to contact Defendants and obtain their

positions on all of these attachments since June 29, and even earlier with respect to Exhibit A,

Plaintiffs are filing their proposals with the Court in accordance with the Parties’ Stipulation to

Extend Case Deadlines. (ECF No. 76.)

       21.     Plaintiffs understand that Defendants William Crouch, Cynthia Beane, and West

Virginia Department of Health and Human Resources, Bureau for Medical Services agree with

their proposed partial ESI Protocol titled Exhibit A (with reservations), Protective Order (with

reservations), Deposition Protocol Order, Stipulation for Virtual Depositions, and Clawback Order

502(d). No other Defendants have weighed in on these attachments.

       22.     Accordingly, for all of the reasons stated above, Plaintiffs respectfully request that

the Court enter Plaintiffs’ proposed versions of the partial ESI Protocol, Protective Order,

Deposition Protocol Order, 502(d) Clawback Order, and Order Regarding Virtual Depositions,

attached hereto as Exhibits 1, 2, 3, 4, and 5, respectively. Plaintiffs further request that the Court



                                                  5
    Case 3:20-cv-00740 Document 77 Filed 08/20/21 Page 6 of 7 PageID #: 592




set a deadline of August 27, 2021, for the Parties to file an agreed-upon ESI Protocol, or competing

versions for the Court’s consideration if they cannot agree. In Plaintiffs’ view, the Parties have not

had a fulsome discussion on the ESI Protocol beyond the format of production, attached hereto as

Exhibit 1.



Dated: August 20, 2021                            Respectfully submitted,


                                                  /s/ Walt Auvil                  .
                                                  Walt Auvil, WVSB No. 190
                                                  THE EMPLOYMENT LAW CENTER, PLLC
                                                  1208 Market Street
                                                  Parkersburg, WV 26101
                                                  Phone: 304-485-3058
                                                  Facsimile: 304-485-6344
                                                  auvil@theemploymentlawcenter.com

                                                  Avatara Smith-Carrington, Visiting Attorney
                                                  LAMBDA LEGAL DEFENSE AND EDUCATION
                                                  FUND, INC.
                                                  3500 Oak Lawn Avenue, Suite 500
                                                  Dallas, TX 75219
                                                  Phone: 214-219-8585
                                                  Facsimile: 214-219-4455
                                                  asmithcarrington@lambdalegal.org

                                                  Tara L. Borelli, Visiting Attorney
                                                  Carl Charles, Visiting Attorney
                                                  LAMBDA LEGAL DEFENSE AND EDUCATION
                                                  FUND, INC.
                                                  158 West Ponce De Leon Ave., Ste. 105
                                                  Decatur, GA 30030
                                                  Phone: 470-225-5341
                                                  Facsimile: 404-506-9320
                                                  tborelli@lambdalegal.org
                                                  ccharles@lambdalegal.org

                                                  Nora Huppert, Visiting Attorney
                                                  LAMBDA LEGAL DEFENSE AND EDUCATION
                                                  FUND, INC.



                                                  6
Case 3:20-cv-00740 Document 77 Filed 08/20/21 Page 7 of 7 PageID #: 593




                                  4221 Wilshire Boulevard, Suite 280
                                  Los Angeles, CA 90010
                                  Phone: 213-382-7600
                                  Facsimile: 213-351-6050
                                  nhuppert@lambdalegal.org

                                  Sasha Buchert, Visiting Attorney
                                  LAMBDA LEGAL DEFENSE AND EDUCATION
                                  FUND, INC.
                                  1776 K Street, N.W., 8th Floor
                                  Washington, DC 20006-2304
                                  Phone: 202-804-6245
                                  Facsimile: 202-429-9574
                                  sbuchert@lambdalegal.org

                                  Anna P. Prakash, Visiting Attorney
                                  Nicole J. Schladt, Visiting Attorney
                                  NICHOLS KASTER, PLLP
                                  IDS Center, 80 South 8th Street
                                  Suite 4700
                                  Minneapolis, MN 55402
                                  Phone: 612-256-3200
                                  Facsimile: 612-338-4878
                                  aprakash@nka.com
                                  nschladt@nka.com

                                  Attorneys for Plaintiffs




                                   7
